DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 19, drawn to an Al-Ce alloy, classified in C22C 21/00.
II. Claims 9-18, drawn to method of casting an Al alloy composite, classified in C22C 1/068.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a materially different process such as powder metallurgy.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Sarah Wong on April 27, 2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-8 and 19.  s 9-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 6,074,497).
Inoue teaches a highly wear-resistant aluminum cast alloy comprising: 5-30wt% graphite, 0-5at% Ce (column 3 lines 7-14, 28-35) and further including 5-20wt% SiC (Inoue at claim 22, Table 1), which overlaps the claimed ranges of Ce (when converted to wt%), graphite, and SiC (claims 6 and 19). Independent claims 1 and 19 recite the transitional phrase “having”, which is interpreted, in light of the specification (see [0079]), to be open-type claim language (see MPEP 2111.03, IV). Because of the overlap in alloying ranges, it is held that Inoue has created a prima facie case of obviousness.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 8, Inoue teaches intermetallic compounds of additive elements (wherein Ce is an additive element) are present in the instant alloy composition (column 4 lines 46-47), which includes the claimed Al11Ce3 intermetallic compound.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 6,074,497) as applied to claim 1 above, further in view of Rohatgi et al (US 5,626,692).
Inoue is discussed above. Inoue doesn’t teach or suggest using nickel coated graphite for said graphite inclusion. However, Rohatgi teaches that coating graphite particles with nickel prior to adding to aluminum improves the wettability (column 3 lines 32-33). It would have 
Inoue teaches that said powder can be 50% nickel (example 2), which falls within the range of instant claim 3.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 6,074,497) as applied to claim 1 above, further in view of Bruni et al (US 4,297,976).
Inoue is discussed above. Inoue doesn’t teach or suggest said aluminum alloy comprises 4-25% Si (cl. 5), 1-7% Ni (cl. 4), and/or 0.3-10% Mg (cl. 7). However, Bruni teaches an Al-Si-Ni-Mg alloy comprising (in wt%): 12-20% Si, 0.2-2% Mg, and 0.5-4% Ni (abstract, etc), can be formed into cylinders for internal combustion engines, with good sliding characteristics (column 1 lines 64-69). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used the Al-Si-Ni-Mg alloy of Bruni for the Al composite taught by Inoue, because Bruni teaches said Al-Si alloy has good sliding characteristics, and because Inoue at claim 4 teaches using an Al-Si hypereutectic alloy for the wear-resistant composite (wherein the 12-20% Si alloy of Bruni qualifies as hypereutectic).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/25/21